﻿
It is an honour and a privilege for me to stand here in the presence of the members of the General Assembly and especially of leaders who have placed their trust in the work of the United Nations. I share this trust with them. And so, Sir, may I offer you my congratulations on your well-deserved election to the presidency of the General Assembly at its forty-second session. In my humble opinion, there is no question that your professional abilities and outstanding personal qualities will ensure the success of the work of this session and that it will yield the benefits that we may all expect from it. To that end, I assure you of the support and co-operation of my delegation.
Let me also place on record Solomon Islands' deep appreciation of your predecessor, the Foreign Minister of Bangladesh, Mr. Humayun Rasheed Choudhury, who presided over the last session in such an able and effective manner.
To our Secretary-General, Mr. Javier Perez de Cuellar, I reaffirm the gratitude of my Government and people for his dedication to the principles of our Organization and for his tireless efforts as well as his leadership in advancing the noble goals of international peace and security.
I must at the outset take the opportunity to thank all Member States for the unanimous support which was given to resolution 41/193, on special economic assistance to Solomon Islands following cyclone Namu, which hit our islands in May 1986. My Government and people, whose warm and friendly greetings I bring to everyone here, are very grateful to each and every member. In particular, I wish to thank the co-sponsors of that resolution; Australia, Fiji, Japan, New Zealand, Papua New Guinea, Samoa, the United Kingdom of Great Britain and Northern Ireland, the United States of America and Vanuatu. Our deep gratitude goes also to the United Nations Development Programme (UNDP) for the good work it has been doing in our rehabilitation programme. We feel that UNDP's continuing role and assistance are crucial to the success of this programme.
The year 1987 has been designated as the International Year of Shelter for the Homeless. It is also the year during which the world's population will exceed the 5 billion mark. By the end of this century there is likely to be an additional billion people. The drastic reduction in death rates owing to advancements in medical science and technology, is something to be pleased about; but it is also a great cause for concern, because millions of people still live without the basic necessities of life - food, shelter and good clean water.
Peace, we all agree, is not just the absence of war: it is the global ambience of harmony in the interrelationships of States. Peace is the kind of condition that will pave the way for improving living standards in developing countries, thereby ensuring that the world's five-billionth citizen will start the day with the most basic social services at hand. Looking back at 1986 as the International Year of Peace, have we come any closer to a full realization of this important principle of the Charter? With the passing of 1987, are we likely to see a glimpse of hope for the homeless, not only in our own countries or regions but globally as well?
Solomon Islands is fully convinced that this glimpse of hope does not rest only on the effectiveness of modern technology or on improved agricultural productivity, important though these have been and will continue to be. Rather, the improvement of conditions for the poor and homeless rests squarely on global peace in its totality - and this includes the freedom of all peoples from the forces that hinder their self-determination and independence.
It is more than eight years now since the Vietnamese forces invaded and occupied Kampuchea. This act has not only caused much suffering to the Kampuchean people, but has been, and continues to be, a destabilizing factor in the South-East Asian region. Indeed it remains a threat to international peace and security. Solomon Islands continues to condemn Viet Nam for its invasion and occupation of Kampuchea. In our view, the Kampuchean problem can be settled only with the total withdrawal of the Vietnamese forces. In this respect, my Government strongly feels that the Eight-Point Proposal put forward by the Coalition Government of Democratic Kampuchea on 17 March 1986 is the best starting-point for a negotiated settlement which should set the scene for the restoration of peace, security and stability in the region, and the survival of democratic institutions in the country.
The situation in Afghanistan still remains another cause for concern. Here a popular resistance movement has been consistently suppressed by a super-Power. With more than 100,00Ü Soviet troops still in Afghanistan, we just cannot see how Afghan citizens can live normal lives, let alone determine their own destiny. Again, we earnestly urge the Soviet Union to heed the repeated calls of the 

international community to withdraw all its forces from Afghanistan and thereby give the Afghans a chance freely to choose their own system of government.
How long is the international community going to allow the racist regime of South Africa to haunt its conscience? How long are we going to sit by and watch our fellow human beings suffer under a regime that has not the slightest respect for human dignity? Have we not all agreed that apartheid is a mockery of justice and civilized behaviour and must therefore be eliminated? Yes, we have. It must be wiped out with a concerted action.
In the case of Namibia, we do not accept South Africa's insistence on linking an extraneous issue to the implementation of the United Nations plan for the peaceful transition to independence of the Territory. Both the Security Council and the General Assembly have categorically rejected this linkage as contravening the terms of Security Council resolution 435 (197B), which must remain the sole basis for resolving the Namibian problem.
Since Pretoria has been turning a deaf ear to the call for the elimination of apartheid, we strongly feel the international community must move to apply comprehensive mandatory sanctions - a measure which is in keeping with the letter and spirit of Chapter VII of the Charter. If the litany of our exhortations is not going to bring Pretoria to any new enlightenment, then let us allow our actions henceforth to dismantle that evil system.
Peace in the Middle East is one of the oldest and most contentious issues with which the United Nations has grappled. Solomon Islands supports the fundamental and inalienable rights of the Palestinian people to self-determination, including their right to their own State. At the same time, we fully support the right of Israel to exist within secure and internationally recognized borders. We believe that it is only through the good will of all parties concerned to negotiate that a comprehensive, just and lasting settlement of the dispute can be reached. A United Nations sponsored international conference on the Middle Last would offer much to this end.
Last month marked the eighth year of the Iran-Iraq war - a war which has now outlasted both the First and Second World Wars in its duration. Recent events have shown that a dangerous growth of tensions is also taking place in the Persian Gulf. Certainly, there is a pressing need to adopt urgent and effective measures which would promote a radical scaling down of tensions in the Gulf and the speediest ending of the Iran-Iraq war. My Government is firmly convinced that Security Council resolution 598 (19Ö7) of 20 July 1987 provides the best framework for promoting peace, and we therefore urge both parties to comply with its terms in response to the clear call of the global community to end the war.
In Central America, Solomon Islands hopes that the recent regional efforts will soon yield a peaceful solution. In this context we welcome the efforts of tile Contadora Group and others to attain peace and democracy in the region.
With regard to the situation on the Korean peninsula, Solomon Islands continues to support the principle of the peaceful reunification of the two Koreas and that this be pursued without outside interference. It is therefore imperative that the dialogue between the two should be reopened at the earliest possible date without pre-conditions. Should South Korea and North Korea consider joining the United Nations as a step towards their reunification, Solomon Islands would welcome and support their individual membership. This would contribute to relaxing tensions while at the same time enhancing the principle of the universality of the membership of the United Nations. Since both countries are already members of a number of United Nations specialized agencies, we believe it would be in order for the Organization to admit them as Members. 
International terrorism is worse now than it ever has been. As in previous years, my delegation joins the universal condemnation of international terrorism and pledges to do whatever is possible within our limited means to eliminate it in all its forms and manifestations. The same must be said about drug abuse and its illegal trafficking. My Government is firmly committed to dealing severely with those who may try to introduce these practices to our islands and people. As a young democratic nation, Solomon Islands subscribes to the protection of fundamental human rights and individual freedoms. These are clearly enshrined in our national Constitution. I mention this to highlight our genuine concern over the violation of these principles in a number of countries around the globe.
Turning now to the South Pacific region, I wish to congratulate the Assembly on its historic achievement of 2 December 1986, when it adopted resolution 41/41 A, relating to the question of New Caledonia. The debate on that resolution was most significant, because, for the first time in the history of this Organization, much attention was focused for one and a half days on the South Pacific region. To us in Solomon Islands, that event brought the United Nations closer to our region, and vice versa.
This is as it should be, for the South Pacific island States which are Members of the United Nations cannot continue to be passive recipients of decisions from here. We have to be active participants in the decision-making process of the Organization, because this is the only insurance we have against new outside forces and influences. I was therefore heartened to note that in late June and early July of this year Solomon Islands was included in the itinerary of the United Nations Visiting Mission looking at the performance of United Nations agencies in our region.
We certainly welcomed the Mission, which was led by the Permanent Representative of New Zealand, and we made our views amply clear to it. Our aim is to make United Nations agencies operating in Solomon Islands efficient and cost-effective. We will do our best to attain that objective and we expect the United Nations and its agencies to be equally responsive to our particular needs.
There is a growing school of thought which predicts that the Pacific Ocean is the ocean of the future. This proposition is both attractive and appealing to those of us living in that region. In my view, such a forecast is probably based on scientifically researched and proved criteria? Therefore any move to tap the resources of the region must not be left to blind chance or only to those with advanced technology. Pacific island nations must be part of the development challenge. Our regional development as well as the progress of our individual nations, however, can proceed only on the basis of a stable environment. Without that, we are more likely to suffer the loss of our dignity and self-respect as a result of increasing interest in the region shown by outsiders.
But the prospects for stable regional development are not good, because of such conditions as the potentially explosive situation in New Caledonia. This is why we ate deeply concerned by the stubbornness of Prance regarding the decolonization process of that Territory. This is why we have been urging the Administering Authority to co-operate with us within the framework of the established principles and practices of the United Nations.
I should like to restate here the basic position of Solomon Islands on New Caledonia. New Caledonia is a Non-Self-Governing Territory; therefore France, as the Administering Authority, is obliged to do everything possible to bring it to self-determination and independence. Solomon Islands fully supports independence for New Caledonia and it is our desire to see this objective achieved peacefully, without further bloodshed.
It is our firm position that the United Nations, through its appropriate organ, must be actively involved in the decolonization process in New Caledonia. This is the only basis on which a legitimate act of self-determination should be pursued. Without such appropriate United Nations involvement, any determination by the French authorities as to the choice of the people of New Caledonia for the future status of that Territory must not be accepted as a choice which has been made through the normal democratic process of free and fair elections. The role that the Kanaks - the indigenous people of New Caledonia - must have in deciding the future of their homeland is vital to the question of independence. Of all the different ethnic groups in New Caledonia, the Kanaks make up the largest single group. Their position, as represented by the FLNKS (Front de libération nationale Kanak socialiste) , which commands the majority support of the Kanaks, is clear; they want to exercise their right to self-determination and independence and they wish to do so with United Nations involvement in accordance with the established principles and practices of the Charter.
It is, therefore, a matter of regret that France has gone ahead with a mock referendum in total disregard of the views of the majority of the States Members of the Organization. In the circumstances, Solomon Islands does not recognize the results of that plebiscite as a genuine indication of the wish of the people of New Caledonia. Without independent observers of the referendum, those results must remain questionable in the eyes of the international community. My Government can only accept a United Nations sponsored referendum on the question of New Caledonia's independence.
I now wish to clarify the position of my Government on the Trust Territory of the Pacific Islands. While the South Pacific Forum has accepted the Federated States of Micronesia and Marshall Islands as full members of the Forum, Solomon Islands does not as yet recognize them as fully independent States. The criteria for membership of the Forum are different from those governing membership of the United Nations, We consider that while the Federated States of Micronesia and Marshall Islands have both conducted genuine acts of self-determination under United Nations auspices, we still believe that until the trusteeship has been terminated by a decision of the Security Council, that trusteeship remains in force, Solomon Islands none the less respects the constitutional steps taken so at by the United States as the Administering Authority, in fulfilling its Charter obligations with respect to three of the countries of the Trust Territory of the pacific Islands.
The quest for peace is the concern of this Organization. Year in, year out, .n this very Hall we hear statements from this rostrum calling on us all to give peace a chance. Have we done so? In our desire for peace and a world free of nuclear weapons, Solomon Islands, in May of this year, became the eleventh signatory to the South Pacific Nuclear-Free-Zone Treaty - a Treaty to which some Powers readily acceded, while others disregarded it, but which the nations of the Pacific regard as a symbol of their contribution to peace and the safety of mankind.  

My Government is, therefore, deeply grateful to the People's Republic of China and the Union of Soviet Socialist Republics for signing Protocols 2 and 3 of that Treaty.
At the same time, we must express our disappointment that while the United States of America and the United Kingdom of Great Britain and Northern Ireland had indicated their willingness to abide informally by the provisions of the Treaty and its Protocols, they nevertheless refrained from signing them. We again call on those two Powers and on Prance to reconsider their positions with a view to signing Protocols 2 and 3 of that Treaty.
On the question of nuclear testing in our region France must again face international condemnation. Since Solomon Islands became a Member of this 0rgani2ation it has consistently and categorically condemned French nuclear testing on Mururoa Atoll. There is no need to elaborate on the danger of nuclear pollution. The memory of the Chernobyl disaster is still fresh in everyone's mind. It is one of those alarming events that have shocked people everywhere. Foe the people of Solomon Islands, the ocean surrounding us is our source of life. Our seas, reefs and lagoons have been and always will be our source of livelihood. Now we are worried because they are in danger of nuclear contamination.
Solomon Islands is totally opposed to nuclear testing and the use of nuclear weapons in the South Pacific region. Despite the repeated protests of all States members of the South Pacific Forum regarding such tests, the Government of Prance defiantly continues its testing programme at Mururoa. We are not convinced at all by those who say these tests are safe, because if they are, why not conduct them on the farmlands of France?
My country is a nation of islands with a very narrow economic base. Our major exports are fish, palm oil and copra. Our efforts to step up production in these areas have always been hampered by natural disasters, particularly cyclones, which have, in the recent past, become so frequent in our region that they are almost part of our daily life. The resources of fisheries are very important to our economy. For that reason we subscribe strongly to the relevant provisions of the Convention on the Law of the Sea. We believe the Convention provides the necessary safeguards for our fisheries and other marine resources.
In the exploitation of such resources, our basic objective is to gain the maximum benefit for our people, and a fair return to those who may wish to invest in these resources. For that reason, my Government welcomed the conclusion of the negotiations on the multilateral fisheries treaty between the United States of America and the countries of the South Pacific Forum.
Despite recent events in the region, the South Pacific has been a reasonably peaceful place when compared with other parts of the world. But now, with super-Power rivalry gaining momentum, our future stability is uncertain. A small country like ours does not wish to be drawn into any super-Power confrontation. We are more interested in bettering our living standards and I therefore urge those concerned to respect and help us sustain our efforts to build our nation, rather than confuse us with power play.
I trust that the resolution of the various issues that gravely concern this body - freedom for the colonized and the oppressed, prevention of the nuclear annihilation of mankind, peace and security in the world, shelter for the homeless, food for the starving, and a better living standard for all - will move a step closer to fulfilment in the course of this session. Then we shall have come nearer to realizing the promise; "Peace on earth, good will towards men".
